Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 16/353528 filed on 5/19/2021. 
Status of Claims
Claims 1-7 are currently pending. 
Response to Amendments
Rejections under 35 USC 101 are withdrawn. New rejections under 35 USC 103 are issue below. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered and they are persuasive to overcome the rejection. The amended claims integrate the identified abstract idea into a practical application because the claims no longer merely recite sales activities performed by generic computing components characterized by collected consumable data performing an estimation as to when to order consumables based on usage on timing but instead recite a printer comprising the consumables and usage statuses performing the estimation of the order timing and ordering of the consumables.
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are moot in light of the newly cited Sakamoto reference.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 USC 103 as being unpatentable over the teachings of
Okazawa, US Publication No. 2002/0002492 A1, IDS Cite No. 1 filed 5/8/2019, hereinafter Okazawa in view of
Sakamoto, US Publication No. 2018/0041647 A1, hereinafter Sakamoto. As per,
	
A system comprising: 
one or more printers configured to perform printing, (Okazawa fig. 4)
including a plurality of consumables consumed during printing by the one or more printers, (Okazawa [0011] “storing toner cartridge information based on toner cartridge control information informed from the printing apparatus”; [0193] “the present invention is not limited to such example and is applicable also to all the consumables such as ink cartridge, photosensitive drum cartridge”)
and a network controller configured to transmit usage statuses of each of the plurality of consumables used by the one or more printers during printing, (Okazawa [0066] “The data flow over the main server 101, the user apparatus 102, the manager apparatus 103 and the print system 104 is transmitted through the NETIF 205 of each information processing apparatus and the network 105;” [0084] “A printer controller 39 is rendered capable of developing image data into bit map data based on the data transmitted from a host computer 40 connected through a predetermined communication channel (including network and exchanging command and status with the printer engine control circuit 36 for informing the host computer 40 of the low toner information in the photosensitive drum cartridge 41”)
and a management server including (Okazawa fig. 3 noting the main server)
a transmission and reception unit that communicates with the one or more printers; (Okazawa [0084] “A printer controller 39 is rendered capable of developing image data into bit map data based on the data transmitted from a host computer 40 connected through a predetermined communication channel (including network)” noting the host computer connected through a communication channel mapped to the transmission and reception unit)
and a controller, wherein the controller (Okazawa [0084] “A printer controller 39”)
receives consumables information indicating the usage statuses of each of the a plurality of consumables being used by one of the printers via the transmission and reception unit transmitted from the network controller of the one printer, (Okazawa [0084] “exchanging command and status with the printer engine control circuit 36 for informing the host computer 40 of the low toner information in the photosensitive drum cartridge 41” noting the control circuit mapped to the controller, the printer mapped to the image forming device, the low toner information mapped to the consumables information indicating usage status)
calculates an estimated order timing at which each of the consumables is to be ordered, based on a temporal variation in the respective usage statuses of the consumables, (Okazawa [0147] “the main server 101 analyzes the customer information stored in the customer information storage 320 and the received toner cartridge information, and executes the estimation of the number and timing of the toner cartridges to be ordered by the user”)
and when there are a plurality of estimated order timings within a predetermined period for the one printer, or when there are a plurality of estimated order timings within a predetermined period for the a plurality of printers included in a certain neighboring area, changes and outputs a price of consumables associated with the estimated order timings corresponding to delivery statuses of the consumables, (Okazawa fig. 14; [0115] “When a button BT18 is depressed, an image indicating the result of estimation based on the cumulative number of purchase shown in FIG. 14 is displayed on the display unit of the manager apparatus 103. Thus the final purchase amount, the ordinary purchase amount and the discount amount can be evaluated” noting the cumulative number of purchase mapped to plurality of order timings for an image forming device mapped and the image displaying the pricing based on purchase amount mapped to the changes and output of a consumable price)
[…]
Okazawa does not explicitly teach
and wherein the delivery statuses include at least one of a delivery route of consumables from a consumables supply source to the one or more printers, a delivery distance, a number of deliveries, delivery means, a delivery route of a delivery company, an installation place of the one or more printers, whether there is a sales company as an intermediary, or whether an order timing is the same as a maintenance timing of maintenance performed by a maintenance agency. 
Sakamoto however in the analogous art of consumables teaches
and wherein the delivery statuses include at least one of a delivery route of consumables from a consumables supply source to the one or more printers, a delivery distance, a number of deliveries, delivery means, a delivery route of a delivery company, an installation place of the one or more printers, whether there is a sales company as an intermediary, or whether an order timing is the same as a maintenance timing of maintenance performed by a maintenance agency. (Sakamoto fig. 10 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Okazawa’s consumables management server to include the delivery status including an installation place of the one or more printers in view of Sakamoto in an effort to reduce the possibility of double delivery or omission of delivery of consumables (see Sakamoto [0007] & MPEP 2143G).	
	
Claim 3 is rejected under 35 USC 103 as being unpatentable over the teachings of
Okazawa in view of Sakamoto in view of
Watanabe, US Publication No. 2019/0251407 A1, hereinafter Watanabe. As per,

Claim 3
Okazawa / Sakamoto do not explicitly teach
wherein the one or more printers are printers used by different users respectively.  
Watanabe however in the analogous art of consumables teaches
wherein the one or more printers are printers used by different users respectively.  (Watanabe fig. 15 noting USER A and USER B mapped to different users using the printer)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Okazawa’s consumables management server and Sakamoto’s consumable delivery instructions to include different users using the printers in view of Watanabe in an effort to order a larger number of cartridges at the same time (see Watanabe [0274] & MPEP 2143G).	

	
Allowable Subject Matter
Claims 2 and 4-7 are allowable over the prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120148267 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624